DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed March 7, 2022 has been fully considered and entered.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on April 28, 2022 have all been considered and made of record (note the attached copy of form PTO-1449).  
Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding claim 8; the claim recites the limitation "The optical transceiver of claim 1" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing “The optical transceiver of claim 1” to – The optical engine of claim 1—to overcome this objection.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 18; the claim recites the limitation “an interconnect member that includes a plurality of waveguides configured to support a plurality of waveguides, respectively” in lines 2-3 of the claim.  It is unclear if the “a plurality of waveguides” is the same in both recitations of this element within lines 2-3, and it is unclear how a plurality of waveguides supports either itself or another plurality of waveguides.  The examiner suggests deleting “configured to support a plurality of waveguides, respectively” to overcome this rejection.  For the purpose of examination the claim shall be interpreted as required only one plurality of waveguides.  
	Regarding claims 19-28; the claims inherently contain the deficiencies of any base or intervening claims from which they depend.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-12, 15-17, 29, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeMeritt et al. (US 2018/0017744 A1).
Regarding claim 1; DeMeritt et al. discloses an optical engine (see Figures 1-8 and paragraphs 29-69) comprising: 
an interconnect member (connector device 1, including holder 25, coupling adapter piece 40 and stack 10; see paragraph 29; see Figures 1 and 6) that defines 
a first surface (top surface 40a; see Figure 1 and paragraph 34) and 
a second surface (bottom surface 10b; see Figure 5 and paragraph 36) opposite the first surface (top surface), 
wherein the second surface (10b) is configured to be mounted to a printed circuit board (circuit board 2 with electronic circuitry 2b; see paragraph 29; see Figures 5 and 6); 
a plurality of waveguides (optical fibers 30; see Figures 1 and 8, and paragraph 30) that extend into the interconnect member (1) along a direction sloped toward the second surface (bottom surface 10b; see Figures 5 and 6); 
a curved reflective surface (14; see Figures 3 and 6; see paragraph 50) in the interconnect member (1), 
at least one electrical component (optoelectronic element 50; see paragraphs 35 and 38; see Figures 6) supported by the interconnect member (1) and configured to be placed in optical alignment with at least one waveguide (30) of a plurality of waveguides (fibers 30), and
 wherein the curved reflective surface (14) is configured to reflect an optical signal from a first optical path in the interconnect member (1) to a second optical path in the interconnect member (1) between the waveguide (30) and the electrical component (50; see Figures 6, the optical path is illustrated by dashed lines and includes a first or second portion between the reflective surface 14 and the optical fibers 30, and a second or first portion, respectively, between the reflective surface 14 and the optical fibers 30). 
Regarding claim 10; DeMeritt et al. discloses an optical engine (see Figures 1-8; see the discussion above with respect to claim 1) comprising: 
an interconnect member (1) that includes a plurality of waveguides (30); 
at least one electrical component (50) mounted on the interconnect member (1); and 
a curved reflective surface (14) in the interconnect member (1), 
wherein the curved reflective surface (14) is configured to reflect an optical signal from a first optical path in the interconnect member (1) to a second optical path in the interconnect member (1) between the waveguide (30) and the electrical component (50; see Figure 6, the optical path is illustrated by dashed lines and includes a first or second portion between the reflective surface 14 and the optical fibers 30, and a second or first portion, respectively, between the reflective surface 14 and the optical fibers 30).  
Regarding claim 2; DeMeritt et al. further discloses that the interconnect member (1; see Figures 1-8) further defines a side interconnect surface that extends from the first surface (top surface 40a) to the second surface (bottom surface 10b), and the waveguides (optical fibers 30) extend into the interconnect member (1) from the side interconnect surface along the direction sloped toward the second surface (bottom surface 10b; see Figures 1, 5, and 6).  
Regarding claims 4 and 11; DeMeritt et al. further discloses that the optical engine (1) is a receive engine, the electrical component (50) comprises a photodetector (photo diodes 51 or other kinds of light detecting/receiving active elements 52; see paragraph 38 and Figures 2, 4, and 6), the first path travels from a respective one of the waveguides (30) to the reflective surface (14), and the second optical path travels from the reflective surface (15) to the photodetector (51, 52).  
Regarding claims 5 and 12; DeMeritt et al. further discloses that the optical engine (1) is a transmit engine, the electrical component (50) comprises a light source (laser diodes 53, VCSELS or other kinds of emitting active elements 54; see paragraph 38; see Figures 2, 4, and 6), the first path travels from the light source (53, 54) to the reflective surface (14), and the second path travels from the reflective surface (14) to a respective one of the waveguides (30).  
Regarding claim 6; DeMeritt et al. further discloses an optical transceiver (1; see Figures 1-8) comprising: 
the receive engine of claim 4 (see the discussion above with respect to claim 4) including the photodetector (51, 52) mounted on the interconnect member (1); and 
a transmit engine (see the discussion above with respect to claim 5), the electrical component (50) comprises a light source (53, 54), the first path travels from the light source (53, 54) to the reflective surface (14), and the second path travels from the reflective surface (14) to a respective one of the waveguides (30).  
Regarding claims 8, 15, and 16; DeMeritt et al. discloses that the interconnect member (connector device 1, including both the coupling adapter piece 40 and the optical stack 10) is transparent (see paragraph 46) and comprises glass (see paragraph 45, 51, 56, 74, 75).  
Regarding claims 9 and 17; DeMeritt et al. discloses that the reflective surface (14) is curved in two directions that are perpendicular to each other (see paragraph 50; reflective surface 14 may be elliptical or circular and thus curved in two dimensions; see Figures 3 and 6).  
Regarding claim 29; DeMeritt et al. discloses that the optical signal propagates from the at least one waveguide (30) to the curved reflective (14) surface along the first optical path toward the second surface (10b) of the interconnect member (1).  
Regarding claim 33; the interconnect member (1) is a single unitary interconnect member (one single unitary interconnect member 1 is formed by integration of the holder 25, the coupling portion 40, and the stack 10; see Figure 6) that is included in both a transmit engine and a receive engine (a transceiver including both a transmitting engine with optical sources 53 and 54, and a receiving engine with photodiodes or photodetectors 51 and 52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Alduino et al. (US 2005/0249462 A1).
Regarding claim 18; Alduino et al. discloses an optical engine (101, 201, 301, 401A, 401B, 505; see Figures 1-5) comprising: 
an interconnect member (103, 203, 303, 403, 503) that includes a plurality of waveguides (optical fibers, 109, 209, 309, 409A/409B, 509); 
at least one electrical component (optical devices: 111, 211, 311, 511; see paragraph 18) supported on the interconnect member (103, 203, 303, 403, 503); 
a reflective surface (107, 207, 307, 507A or 507B) in the interconnect member, wherein the curved reflective surface (107, 207, 307, 507A or 507B) is configured to reflect an optical signal from a first optical path in the interconnect member to a second optical path in the interconnect member between at least one of the waveguides (109, 209, 309, 409A/409B, 509) and the electrical component (optical devices: 111, 211, 311, 511; the optical path is illustrated by the dashed line in Figure 1 and includes a first or second optical path between device 111 and reflector 107, and a second or first optical path, respectively, between the reflector 107 and the fiber 109); and 
a plurality of electrical vias (conductors 129, 229, 329; see paragraphs 25, 33, 38) that extend through the interconnect member (103, 203, 303).  
Alduino et al. does not specifically state that the reflective surface is curved in the embodiments of the invention illustrated in Figures 1-4.  However, Alduino et al. teaches that the reflector may be either a plana reflector (507A) or alternatively a curved reflector (507B; see paragraph 42 and Figure 5).  The examiner notes that curved reflectors are conventionally employed in optical coupling arrangements for the purpose of focusing light beams to adjust a spot size and minimize optical loss.  Thus, before the effective filing date of the present invention, one ordinary skill in the art would have found it obvious to form the reflective surface as curved reflective surface in the invention of Alduino et al., as suggested by Alduino et al. in paragraph 42 and Figure 5, for the purpose of focusing the reflected light beam to adjust a spot size and minimize optical loss, since curved reflectors were known alternatives to flat/planar reflectors in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 1, 2, 4-17, and 19-33 are rejected under 35 U.S.C. 103 as being unpatentable over Alduino et al. (US 2005/0249462 A1) in view of Smaglinski (US 6,985,658 B2).
Regarding claims 1, 10, and 29; Alduino et al. discloses an optical engine (see Figures 1-5)  comprising: 
an interconnect member (semiconductor substrate; 103, 203, 303, 403, 503) that defines 
a first surface (top surface) and 
a second surface (bottom surface) opposite the first surface, 
wherein the second surface (bottom surface) is configured to be mounted to a printed circuit board (115, 215, 315, 415); 
a plurality of waveguides (fibers 109, 209, 309, 409A/409B, 509) that extend into the interconnect member (103, 203, 303, 403, 503); 
a reflective surface (reflector; 107, 207, 307, 507A/507B) in the interconnect member (103, 203, 303, 403, 503), 
at least one electrical component (optical device; 111, 211, 311, 511) supported by the interconnect member (103, 203, 303, 403, 503) and configured to be placed in optical alignment with at least one waveguide (109, 209, 309, 409A/409B, 509) of a plurality of waveguides (fibers), and
 wherein the reflective surface (107, 207, 307, 507A/507B) is configured to reflect an optical signal from a first optical path in the interconnect member (103, 203, 303, 403, 503) to a second optical path in the interconnect member (103, 203, 303, 403, 503) between the waveguide (109, 209, 309, 409A/409B, 509) and the electrical component (111, 211, 311, 511; he optical path is illustrated by the dashed line in Figure 1 and includes a first or second optical path between device 111 and reflector 107, and a second or first optical path, respectively, between the reflector 107 and the fiber 109);
wherein the optical signal propagates from the at least one waveguide (109, 209, 309, 409A/409B, 509) to the reflective surface (107, 207, 307, 507A/507B) along the first optical path toward the second surface of the interconnect member (103, 203, 303, 403, 503).
Alduino et al. does not disclose that the reflective surface is curved in each of the embodiments or that the waveguides extend along a direction sloped toward the second surface.
However, Alduino et al. teaches that the reflector may be either a plana reflector (507A) or alternatively a curved reflector (507B; see paragraph 42 and Figure 5).  The examiner notes that curved reflectors are conventionally employed in optical coupling arrangements for the purpose of focusing light beams to adjust a spot size and minimize optical loss.  Thus, before the effective filing date of the present invention, one ordinary skill in the art would have found it obvious to form the reflective surface as curved reflective surface in the invention of Alduino et al., as suggested by Alduino et al. in paragraph 42 and Figure 5, for the purpose of focusing the reflected light beam to adjust a spot size and minimize optical loss, since curved reflectors were known alternatives to flat/planar reflectors in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Smaglinski teaches that when optical fibers (9) are placed in a trench of an interconnect (1) for coupling via a curved reflective surface (2), the optical fibers may alternatively be oriented at an angle to (see Figures 2a-2c) as opposed to parallel to a top or bottom surface (see Figures 1b and 1c) of an interconnect (1), for the purpose of tilting the optical fibers (9) to adjust the location of the focal point (B; see column 8, lines 22-30) and the point at which the beam impinges on the reflector (2).  
Thus, before the filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide waveguides (fibers) that are sloped in a direction from a first surface to a second surface as they extend into the interconnect member of Alduino et al. for the purpose of adjusting the focal point and the point at which the beam impinges on the reflector to obtain an optimal coupling arrangement with minimized optical loss. 
Regarding claim 19; Alduino et al. teaches the optical engine of claim 18 as applied above, but does not teach that the waveguides are sloped in a direction from a first surface to a second surface as they extend into the interconnect member.  The optical fibers (109, 209, 309) extend into a trench (105, 205, 305) in the interconnect member (103, 203, 303) in the invention of Alduino et al. (see Figures 1-3) and are oriented parallel to the top and bottom surfaces of the interconnect member.  
Smaglinski teaches that when optical fibers (9) are placed in a trench of an interconnect (1) for coupling via a curved reflective surface (2), the optical fibers may alternatively be oriented at an angle to (see Figures 2a-2c) as opposed to parallel to a top or bottom surface (see Figures 1b and 1c) of an interconnect (1), for the purpose of tilting the optical fibers (9) to adjust the location of the focal point (B; see column 8, lines 22-30) and the point at which the beam impinges on the reflector (2).  
Thus, before the filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide waveguides (fibers) that are sloped in a direction from a first surface to a second surface as they extend into the interconnect member of Alduino et al. for the purpose of adjusting the focal point and the point at which the beam impinges on the reflector to obtain an optimal coupling arrangement with minimized optical loss. 
Regarding claims 2 and 20; Alduino et al. further teaches that the interconnect member (103, 203, 303, 403, 503) defines a side surface that extends from the first surface to the second surface, the second surface is configured to be mounted onto a printed circuit board (115, 215, 315, 415), and the waveguides (109, 209, 309, 409A/409B, 509) extend into the interconnect member from the side interconnect surface (see Figures 1-5), and the combined teachings of Alduino et al. and Smaglinski suggests that the waveguides are optionally sloped toward the second surface (see the discussion above with respect to claims 1 and 19).  
Regarding claims 4, 11, and 22; Alduino et al. further teaches that the optical engine (optical receiver) is a receive engine (see paragraphs 18 and 23) the electrical component (111, 211, 311) comprises a photodetector (PIN photodiode or other suitable detector; see paragraphs 18 and 23), the first path travels from a respective one of the waveguides (109, 209, 309) to the reflective surface (107, 207, 307), and the second optical path travels from the reflective surface (107, 207, 307) to the photodetector (111, 211, 311).  
Regarding claims 5, 12, and 23; Alduino et al. further teaches that the optical engine is a transmit engine (optical source; see paragraphs 18 and 23), the electrical component (111, 211, 311) comprises a light source (laser, VEXEL or other suitable optical source; see paragraphs 18 and 23), the first path travels from the light source (111, 211, 311) to the reflective surface (107, 207, 307), and the second path travels from the reflective (107, 207, 307) surface to a respective one of the waveguides (109, 209, 309).  
Regarding claims 6 and 24; An optical transceiver (see Figure 4 and paragraphs 40-41) comprising: 
the receive engine of claim 4 or claim 22 (see the discussion of claims 4 and 22 above); and 
a transmit engine, the electrical component comprises a light source, the first path travels from the light source to the reflective surface, and the second path travels from the reflective surface to a respective one of the waveguides (see the discussion of claims 5 and 23 above).  
Regarding claims 7 and 14; Alduino et al. teaches that electrically conductive vias (conductors 129, 229, 329; see paragraphs 25, 33, 38) that extend from the first surface (top surface) of the interconnect member (102, 203, 303) to the second surface (bottom surface) of the interconnect member (103, 203, 303) that is opposite the first surface.   
Regarding claims 8,16 and 28; Alduino et al. teaches that the semiconductor material of the semiconductor substrate (103, 203, 303, 403, 503) may be silicon (see paragraph 19), which provides for lower cost devices.  Silicon is transparent.  Thus, one of ordinary skill in the art would have found it obvious to form the interconnect member (semiconductor substrate 103, 203, 303, 403, 503) from silicon, which is transparent, to provide low cost devices.  
Regarding claims 9, 17, and 27; the focusing curved reflective surface (507B) taught by Alduino et al. is curved in two directions that are perpendicular to each other.  
Regarding claims 13 and 30; Alduino et al. teaches that any suitable optical detector may be incorporated in the invention (see paragraph 23).  Photonic integrated circuits with discrete photodetectors were known to one of ordinary skill in the art to be used to provide advanced detection schemes that allow for demultiplexing and detection of multiple wavelengths.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide the one electrical component with photonic integrated circuits and discrete photodetectors for the purpose of allowing for detection of multiple wavelengths of light.  
Regarding claim 15 and 25; Alduino et al. and Smaglinski teach or suggest all of the limitations of claims 15 and 25 as applied above, but do not specifically disclose that the interconnect member is glass.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to for the interconnect member from any commonly used material in the art, including glass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
Regarding claim 21; Alduino et al. further teaches that the at least one electrical component (111, 211, 311) is mounted to the first surface interconnect member (103, 203, 303; see Figures 1-3).  
Regarding claim 26; Alduino et al. teaches that the interconnect member (103, 203, 303, 503) comprises a cavity (trench 105, 205, 305, 505) that defines at least a portion of the first and second paths, wherein the cavity comprises an optically transparent material (free space or air) different than the interconnect member (see Figures 1-3 and 5).  
Regarding claims 31 and 32; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to have the waveguides (fibers 109, 209, 309, 409A/409B, 509) be either pigtailed and permanently attached to the interconnect member or removably attached with the additional provision of an connector, since these are the only two possible known alternatives, both of which a person of ordinary skill in the art would have been familiar with prior to the date of invention, and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Regarding claim 33; Alduino et al. teaches that the interconnect member is a single unitary interconnect member that is included in both a transmit engine and a receive engine (see Figure 4).
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over DeMeritt et al. (US 2018/0017744 A1).
Regarding claims 31 and 32; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to have the waveguides (fibers) be either pigtailed and permanently attached to the interconnect member or removably attached with the additional provision of an connector, since these are the only two possible known alternatives, both of which a person of ordinary skill in the art would have been familiar with prior to the date of invention, and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 4-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874